DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Olson on 08/11/2022.

The application has been amended as follows:
Claim 11. (Currently Amended) A contact element system comprising: a plurality of contact elements, each contact element being identically long, having a shape selected from a pin-shape and a needle-shape, and being electrically conductive, each contact element having two end regions for electrically contacting contact positions and having an intermediate region between the end regions, wherein each contact element is elastically bendable in the intermediate region in a longitudinal extension when a load is applied to overcome a bending rigidity, wherein each contact element has a lamellar shape in the intermediate region and the intermediate region includes at least two strips that run substantially parallel to each other and are spaced from one [[other]]another, wherein at least two contact elements of the plurality of contact elements comprise different cross-sectional areas and differently shaped strips in the intermediate region, with shapes of the strips chosen such that the at least two of the contact elements have the at least substantially a same bending rigidity and the strips of the at least two contact elements have different lengths.
Claim 12. (Canceled)
Claim 13. (Currently Amended) A contact element system comprising: a plurality of contact elements, each contact element being identically long, having a shape selected from a pin-shape and a needle-shape, and being electrically conductive, each contact element having two end regions for electrically contacting contact positions and having an intermediate region between the end regions, wherein each contact element is elastically bendable in the intermediate region in a longitudinal extension when a load is applied to overcome a bending rigidity, wherein each contact element has a lamellar shape in the intermediate region and the intermediate region includes at least two strips that run substantially parallel to each other and are spaced from one another, wherein at least two contact elements of the plurality of contact elements comprise different cross-sectional areas and differently shaped strips in the intermediate region, with shapes of the strips chosen such that the at least two of the contact elements have the at least substantially a same bending rigidity and the strips of the at least two contact elements have different depths.

Allowable Subject Matter
Claims 11 and 13-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art of record fails to disclose, teach, provide or suggest wherein each contact element has a lamellar shape in the intermediate region and the intermediate region includes at least two strips that run substantially parallel to each other and are spaced from one another, wherein at least two contact elements of the plurality of contact elements comprise different cross-sectional areas and differently shaped strips in the intermediate region, with shapes of the strips chosen such that the at least two of the contact elements have the at least substantially a same bending rigidity and the strips of the at least two contact elements have different lengths combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest wherein each contact element has a lamellar shape in the intermediate region and the intermediate region includes at least two strips that run substantially parallel to each other and are spaced from one another, wherein at least two contact elements of the plurality of contact elements comprise different cross-sectional areas and differently shaped strips in the intermediate region, with shapes of the strips chosen such that the at least two of the contact elements have the at least substantially a same bending rigidity and the strips of the at least two contact elements have different depths combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 22, the prior art of record fails to disclose, teach, provide or suggest wherein the plurality of contact elements includes: a first contact element having a lamellar shape in the intermediate region and the intermediate region includes at least two strips that run substantially parallel to each other and are spaced from one other, and a second contact element having a lamellar shape in the intermediate region and the intermediate region includes at least two strips that run substantially parallel to each other and are spaced from one other, and wherein the intermediate region of the first and second contact elements have different cross-sectional areas and differently shaped strips, with shapes of the strips chosen such that the first and second contact elements have at least substantially a same bending rigidity combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831